Case 2:15-cv-03462-RGK-AGR Document 326 Filed 03/31/20 Page 1 of 2 Page ID #:9794

                      UNITED STATES COURT OF APPEALS
                                                                      FILED
                             FOR THE NINTH CIRCUIT
                                                                      MAR 31 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




    MICHAEL SKIDMORE, as Trustee                No. 16-56057
    for the Randy Craig Wolfe Trust,
                                                D.C. No. 2:15-cv-03462-RGK-AGR
                 Plaintiff - Appellant,
                                                U.S. District Court for Central
     v.                                         California, Los Angeles

    LED ZEPPELIN; et al.,                       MANDATE

                 Defendants - Appellees.




    MICHAEL SKIDMORE, as Trustee                No. 16-56287
    for the Randy Craig Wolfe Trust,
                                                D.C. No. 2:15-cv-03462-RGK-AGR
                 Plaintiff - Appellee,
                                                U.S. District Court for Central
     v.                                         California, Los Angeles

    WARNER/CHAPPELL MUSIC, INC,

                 Defendant - Appellant.

    and

    LED ZEPPELIN; et al.,

                 Defendants,


          The judgment of this Court, entered March 09, 2020, takes effect this date.
Case 2:15-cv-03462-RGK-AGR Document 326 Filed 03/31/20 Page 2 of 2 Page ID #:9795

         This constitutes the formal mandate of this Court issued pursuant to Rule

   41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rhonda Roberts
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
